Case: 17-1626    Document: 52       Page: 1         Date Filed: 10/05/2018   Entry ID: 6203636




                United States Court of Appeals
                               For the First Circuit
 No. 17-1626
                                    FRANTZY MERISIER

                                     Plaintiff - Appellant

                                   CLERNIDE MERISIER

                                           Plaintiff

                                               v.

  JOSHUA ELLENDER, individually and as police officer in the Police Department of the City
     of Mansfield; GREGORY MARTELL, individually and as police officer in the Police
                         Department of the City of Mansfield

                                    Defendants - Appellees

        TOWN OF MANSFIELD, MA, a municipal corporation; MANSFIELD POLICE
                              DEPARTMENT

                                          Defendants


                                         MANDATE

                                   Entered: October 5, 2018

        In accordance with the judgment of September 13, 2018, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                              By the Court:

                                              /s/ Maria R. Hamilton, Clerk

 cc:
 Douglas I. Louison
 Clernide Merisier
 Frantzy Merisier
 Stephen C. Pfaff
